Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/25/2021.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5, 7, 9, 13, 15, 17, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 7, 8, 11, 13, 15, 16 and 17 of U.S. Patent No. 10,990,425. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations.

Instant Claim
10,990,425 Claim
--(here claim 3, which depends on claim 2, which depends on claim 1 and thus, contains all of the limitations of claims 1, 2)--
3. The system of claim 2, wherein the virtual machine, in response to determining existence of a reference in the second software instructions to one of the one or more immutable software nodes, automatically redirects the reference to the simulated change apparatus to return a value therefrom.
--(here claim 3, which depends on claim 2, which depends on claim 1 and thus, contains all of the limitations of claims 1, 2)--
3. The system of claim 2, wherein the virtual machine, in response to determining existence of a reference in the software to an immutable software node of the one or more immutable software nodes, automatically redirects the reference to the simulated change apparatus to return from the simulated change apparatus a value different from a value of the immutable software node.
--(here claim 5, which depends on claim 4, which depends on claim 1 and thus, contains all of the limitations of claims 1, 4)--
5. The system of claim 4, wherein the compiler has been modified by a software plugin in order to cause the compiler to add instructions to and encapsulate instructions of the source code of the software.
--(here claim 5, which depends on claim 4, which depends on claim 1 and thus, contains all of the limitations of claims 1, 4)--
5. The system of claim 4, wherein the compiler has been modified by a software plugin in order to cause the compiler to add instructions to and encapsulate instructions of the source code of the second software instructions.
--(here claim 7, which depends on claim 6, which depends on claim 1 and thus, contains all of the limitations of claims 1, 6)--
7. The system of claim 6, wherein the GUI has been modified by a software plugin to cause the GUI to automatically add instructions to and encapsulate instructions of the source code.
--(here claim 7, which depends on claim 6, which depends on claim 1 and thus, contains all of the limitations of claims 1, 6)--
7. The system of claim 6, wherein the GUI has been modified by a software plugin to cause the GUI to automatically add instructions to and encapsulate instructions of the source code.
--(here claim 9, which depends on claim 1 and thus, contains all of the limitations of claims 1)--
9. The system of claim 1, wherein the simulated change apparatus stores the simulated change as a set of one or more memos, each memo comprising an identifier of an immutable software node and a cached value for that immutable software node.
--(here claim 8, which depends on claim 1 and thus, contains all of the limitations of claims 1)--
8. The system of claim 1, wherein the simulated change apparatus stores the first simulated change as a set of one or more memos, each memo comprising an identifier of a node and a cached value for that node.
--(here claim 13, which depends on claim 12, which depends on claim 11 and thus, contains all of the limitations of claims 11, 12)--
13. The method of claim 12, further comprising: wherein the virtual machine, in response to determining existence of a reference in the software to an immutable software node of the one or more immutable software nodes, automatically redirects the reference to the s simulated change apparatus to return from the simulated change apparatus a value different from a value of the immutable software node.
--(here claim 11, which depends on claim 10, which depends on claim 9 and thus, contains all of the limitations of claims 9, 10)--
11. The method of claim 10, further comprising: in response to determining, by the virtual machine, existence of a reference in the software instructions to one of the one or more immutable software nodes, automatically redirecting the reference to the simulated change apparatus to return a value therefrom.
--(here claim 15, which depends on claim 14, which depends on claim 11 and thus, contains all of the limitations of claims 11, 14)--
15. The method of claim 14, further comprising: modifying the compiler via a software plugin in order to cause the compiler to add instructions to and encapsulate instructions of the source code of the software instructions.
--(here claim 13, which depends on claim 12, which depends on claim 9 and thus, contains all of the limitations of claims 9, 12)--
13. The method of claim 12, further comprising: modifying the compiler via a software plugin in order to cause the compiler to add instructions to and encapsulate instructions of the source code of the software instructions.
--(here claim 17, which depends on claim 16, which depends on claim 11 and thus, contains all of the limitations of claims 11, 14)--
17. The method of claim 16, further comprising: modifying the GUI via a software plugin to cause the GUI to automatically add instructions to and encapsulate instructions of the source code.
--(here claim 15, which depends on claim 14, which depends on claim 9 and thus, contains all of the limitations of claims 9, 14)--
15. The method of claim 14, further comprising: modifying the GUI via a software plugin to cause the GUI to automatically add instructions to and encapsulate instructions of the source code.
--(here claim 19, which depends on claim 11 and thus, contains all of the limitations of claims 11)--
19. The method of claim 11, wherein the simulated change apparatus stores the simulated change as a set of one or more memos, each memo comprising an identifier of an immutable software node, a description of a simulated change to the node, and a cached value for that immutable software node.
--(here claim 16, which depends on claim 9 and thus, contains all of the limitations of claims 9)--
16. The method of claim 9, wherein the simulated change apparatus stores the first simulated change as a set of one or more memos, each memo comprising an identifier of a node, a description of a simulated change to the node, and a cached value for that node.
--(here claim 20, which depends on claim 11 and thus, contains all of the limitations of claims 11)--
20. The method of claim 11, wherein the simulated change apparatus stores the simulated change as a set of one or more dependencies, each dependency comprising an identifier of a first node, an identifier of a second node in a logical dependency relationship with the first node such that the value of the first node cannot be calculated or ascertained without knowing the value of the second node, and a cached value for the first node, and wherein the simulated change apparatus is used to determine a set of nodes affected by a simulated change to a given node.
--(here claim 17, which depends on claim 9 and thus, contains all of the limitations of claims 9)--
17. The method of claim 9, wherein the simulated change apparatus stores the simulated change as a set of one or more dependencies, each dependency comprising an identifier of a first node, an identifier of a second node in a logical dependency relationship with the first node such that the value of the first node cannot be calculated or ascertained without knowing the value of the second node, and a cached value for the first node, and wherein the simulated change apparatus is used to determine a set of nodes affected by a simulated change to a given node.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 9, 11-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20060036426 to Barr et al. in view of USPN 20150309772 to Duggal et al.
Per claim 1:
Barr discloses:
1. A system for executing software, comprising: 
a computing device comprising at least one processor and non-transitory memory storing instructions for a code execution module such that, when the instructions are executed by the at least one processor (Paragraph [0038] “FIG. 1A, environment 116 in which system 100 executes can include, but is not limited to, Central Processing Unit (CPU) 118, Input/Output (I/O) 122 and memory 120… Memory 120 can store software, data, and intermediate processes”), the at least one processor will: 
receive software for execution by the code execution module (Paragraph [0047] “source code 110 can include numerous classes 113… the program can be contained within individual objects 124 during the execution of the program”); 
recognize that one or more immutable software nodes are denoted as immutable by the software (Paragraph [0044] “Static analyzer 162 can identify open-world immutable objects and label them as timeless objects 138 (FIG. 4)”); 
execute a first portion of the software with values assigned to the one or more immutable software nodes (Paragraph [0051] “tracking the simulation time 163 of each entity 128 individually, separators 136 can allow for concurrent execution. Each entity 128, e.sub.i, can represent a tuple (state.sub.i, time), and the state of the entire simulation at any given time is the union of the state of all its entities 128 at that time: state(t)=U(state.sub.i, t). By adding entity checkpointing, the model can even support speculative execution”); 
determine that the software comprises an instruction to begin a simulated change of the one or more immutable software nodes (Paragraph [0054] “Immutable objects are implicitly tagged as timeless objects 138 (e.g., jist.swans.node.Message in the example below). The getTime call returns the current simulation time 163 of the source entity 134, which is the time of the current event being processed plus any additional sleep time”) during runtime while retaining logical immutability of the one or more immutable software nodes (Paragraph [0054] “statically detectable entity references are automatically converted into separator stubs by rewriter 106, ref(Entity) is included to deal with the instances when entity types might be created dynamically”); 
store the simulated change to the one or more immutable software nodes in a simulated change apparatus (Paragraph [0051] “separator 136 can store a unique entity identifier 165 (FIG. 2) that is generated by kernel 108 (FIG. 2) for each simulation entity 128 during its initialization”); and 
output results of the one or more operations (Paragraph [0071] “forming at least one modified class 114 (FIG. 1B) (method step 403, FIG. 11), and executing byte code 112 having at least one modified class 114 within a virtual machine 104 (FIG. 1B) that interacts with a kernel 108”).

Barr does not explicitly disclose using the simulated change apparatus, perform one or more operations of a second portion of the software as if the one or more immutable software nodes had been changed in the non-transitory memory, while the one or more immutable software nodes actually remain unchanged;
However, Duggal discloses in an analogous computer system using the simulated change apparatus (Fig. 2 element 230 and related discussion), perform one or more operations of a second portion of the software as if the one or more immutable software nodes had been changed in the non-transitory memory (Paragraph [0048] “the changeable resources 222 of the application 230 are immutable (static). In this case, a change to a changeable resource 222 results in a new version of the changeable resource 222 being created, which is linked in place of the previous version”), while the one or more immutable software nodes actually remain unchanged (Paragraph [0048] “use of immutable resources can provide an ability for the application 230 to provide an auditable history of changes, rollback a change, and/or the like”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of using the simulated change apparatus, perform one or more operations of a second portion of the software as if the one or more immutable software nodes had been changed in the non-transitory memory, while the one or more immutable software nodes actually remain unchanged as taught by Duggal into the method of simulating computer program at runtime as taught by Barr. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of using the simulated change apparatus, perform one or more operations of a second portion of the software as if the one or more immutable software nodes had been changed in the non-transitory memory, while the one or more immutable software nodes actually remain unchanged to provide an efficient technique for simulating the program while keeping the changes to the applications without having a break or crash of concurrent running application so as to provide a consistent performance as suggested by Duggal (paragraph [0006-0008]).

Per claim 2:
Barr discloses:
2. The system of claim 1, wherein the instructions include instructions for a virtual machine that has been modified to create the simulated change apparatus (Fig. 2, element 104, 108 and related discussion) and to monitor the software at runtime for an instruction to begin the simulated change (Fig. 2, element 162 and related discussion).

Per claim 3:
Barr discloses:
3. The system of claim 2, wherein the virtual machine, in response to determining existence of a reference in the software to an immutable software node of the one or more immutable software nodes (Paragraph [0044] “Separator handler 155 can modify entity creations in classes 113 to replace an object reference with separator 136… by placing separator 136 on the stack in place of the object reference”), automatically redirects the reference to the simulated change apparatus to return from the simulated change apparatus a value different from a value of the immutable software node (Paragraph [0051] “for each simulation entity 128 during its initialization… Separators 136 can be held in local variables, stored in fields or objects 124 or passed as parameters to methods, just like the regular object references that they replace”).

Per claim 4:
Barr discloses:
4. The system of claim 1, wherein the software is generated via a compiler (Paragraph [0041] “program source code 110 is first compiled into byte code 112”) that adds instructions for generating the simulated change apparatus to source code of the software (Paragraph [0041] “dynamically rewritten into modified classes 114 as it is loaded, and finally executed by virtual machine 104 with support from simulation kernel 108”)and that encapsulates existing instructions of source code of the software to begin a simulated change with additional instructions to redirect references to the one or more immutable software nodes to the simulated change apparatus (Paragraph [0042] “byte code 112 is loaded, rewriter 106 can prepare at least one modified class 114 for execution by virtual machine 104 and kernel 108… Rewriter 106 can transform system 100 instructions embedded within the compiled simulation program into code with the appropriate simulation time semantics”).

Per claim 5:
Barr discloses:
5. The system of claim 4, wherein the compiler has been modified by a software plugin (abstract “allowing a rewriter to modify the compiler's byte code output without accessing the source code”) in order to cause the compiler to add instructions to and encapsulate instructions of the source code of the software (Paragraph [0042] “Rewriter 106 can transform system 100 instructions embedded within the compiled simulation program into code with the appropriate simulation time semantics. The result is a partitioned application in which entities 128 encapsulate private state, reference other entities 128”).

Per claim 8:
Barr discloses:
8. The system of claim 1, wherein the software comprise both an instruction to begin a second simulated change to one or more different immutable software nodes while a first simulated change is in effect (Paragraph [0062] “physical hosts running the simulation can be changed dynamically in response to simulation communication patterns… Simulator 200 can execute unmodified network applications written in JAVA.RTM. over simulated network, thus allowing for the inclusion of existing JAVA.RTM.-based software”), and an instruction to end the second simulated change without ending effect of the first simulated change (Paragraph [0062] “applications do not merely send packets to the simulator from other processes. They operate in simulation time 163 (FIG. 2) within the same system 100 process space, allowing for greater scalability”), such that the simulated change apparatus is used to automatically perform the one or more operations of the software instructions as both the one or more immutable software nodes and the one or more different immutable software nodes had been changed in the non-transitory memory (Paragraph [0062] “simulator 200 automatically modifies the necessary application code into continuation-passing style, which allows the application to operate within the event-oriented simulation time environment”).

Per claim 9:
Barr discloses:
9. The system of claim 1, wherein the simulated change apparatus stores the simulated change as a set of one or more memos, each memo comprising an identifier of an immutable software node and a cached value for that immutable software node (Paragraph [0045] “Kernel 108 can provide unique identifiers, such as entity identifier 165, for each entity 128 created in system 100… Kernel 108, through message queue 177 (i.e., memo) in conjunction with modified classes 114…  and can automatically advance entities 128 through simulation time 163”).

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20060036426 to Barr et al. in view of USPN 20150309772 to Duggal et al. and further in view of USPN 7861217 to Ciolfi.
Per claim 10:
The rejection of claim 1 is incorporated and further, neither Barr nor Duggal explicitly disclose wherein the simulated change apparatus stores the simulated change as a set of one or more dependencies, each dependency comprising an identifier of a first node, an identifier of a second node in a logical dependency relationship with the first node such that the value of the first node cannot be calculated or ascertained without knowing the value of the second node, and a cached value for the first node.
However, Ciolfi discloses in an analogous computer system wherein the simulated change apparatus stores the simulated change as a set of one or more dependencies (Col. 13, lines 5-6 “add additional non-graphical dependency information”), each dependency comprising an identifier of a first node (Col. 11, lines 6-11 “An updated sort (i.e., implicitly includes identifier) is generated based on the additional non-graphical dependency information (step 118)…  simulation (step 120), real-time execution (step 121) or code generation (step 122)”), an identifier of a second node in a logical dependency relationship with the first node (Col. 11, lines 25-29 “sorted list is annotated to indicate this behavior… the diagram may be annotated if desired to illustrate where dependency information in the graphical model was altered by the non-graphical dependency information”)such that the value of the first node cannot be calculated or ascertained without knowing the value of the second node, and a cached value for the first node (Col. 13, lines 50-56 “Blocks in the sorted list can have initial output conditions. Suppose "a" is connected to "b" and "b" has direct feed-through, i.e. needs the value of "a" to compute its output in an optimal fashion. If a user moves "b" in front of "a", then "b" will read the previous value of "a" (unit delay action). Therefore, the output of "a" must have an initial output condition to execute the model”)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the simulated change apparatus stores the simulated change as a set of one or more dependencies, each dependency comprising an identifier of a first node, an identifier of a second node in a dependency relationship with the first node, and a cached value for the first node as taught by Ciolfi into the method of simulating computer program at runtime as taught by combination system of Barr and Duggal. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the simulated change apparatus stores the simulated change as a set of one or more dependencies, each dependency comprising an identifier of a first node, an identifier of a second node in a dependency relationship with the first node, and a cached value for the first node to provide an efficient technique in simulating the program to keep track of dependencies of the within nodes while providing a desired execution of program as suggested by Ciolfi (col. 1, line 52 to col. 2, line 5).

Claims 20 is/are the method claim corresponding to system claims 10 and rejected under the same rational set forth in connection with the rejection of claims 10 as noted above.

Allowable Subject Matter
Claims 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, claims 7 and 17 are directly or indirectly depends from claims 6 and 16 respectively, and therefore are objected by their virtue of dependencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 8954870 B2 discloses systems and methods for extending a visualization platform are disclosed. A user may create a visualization project created. One or more properties for a non-native widget established by a developer of the non-native widget may be received from the project. Such properties may designate a name or a type of data that the non-native widget is capable of processing. Responsive to an instruction received from the user of the visualization authoring environment, a source of data to be processed by the non-native widget or a destination of data produced by the non-native widget to be processed by other widgets may be established. The appearance or behavior of the non-native widget may be rendered based at least in part on a value available from the source of the data or the appearance or behavior of one or more other widgets may be rendered based at least in part on data produced by the non-native widget.

US 20040111252 A1 discloses the method of emulating the design under test associated with a test environment comprises two distinct generating phases comprising a first phase of generating (80) a first file (FCH1) for configuring the test environment, and a second phase of generating (81) a second file (FCH2) for configuring at least a part of the design under test, the delivery of the first configuration file to a first reconfigurable hardware part (BTR) forming a reconfigurable test bench so as to configure the test bench, and the delivery of the second configuration file to a second reconfigurable hardware part (EML) so as to configure an emulator of the design under test, the two hardware parts being distinct and mutually connected.

US 8887286 B2 discloses the present disclosure describes a continuous anomaly detection method and system based on multi-dimensional behavior modeling and heterogeneous information analysis. A method includes collecting data, processing and categorizing a plurality of events, continuously clustering the plurality of events, continuously model building for behavior and information analysis, analyzing behavior and information based on a holistic model, detecting anomalies in the data, displaying an animated and interactive visualization of a behavioral model, and displaying an animated and interactive visualization of the detected anomalies.

Zibin, Yoav, et al. "Object and reference immutability using Java generics." 

Zibin, Yoav, et al. "Ownership and immutability in generic Java." 

Gordon, Colin S., et al. "Uniqueness and reference immutability for safe parallelism." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193